DETAILED ACTION
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application in para. 0004. It should be capitalized wherever it appears and be accompanied by the generic terminology (for example, hook and loop fastener).  Each letter of the mark should be capitalized. MPEP 608.01(v).  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 13 recite the limitation “one desired item” in lines 7, 7, and 9 respectively.  The term “desired” is a subjective term such that it is unclear what the metes and bounds of the claim are.  For example, what one person may deem “desired” another may deem “undesired”.  The examiner respectfully suggests deleting the term “desired” and has interpreted the claims in this manner. 
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 depends from itself so it does not further limit the claim.  The claim has been interpreted as depending from claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US 20060212996).
Regarding claim 1, McGrath includes a bandana (facemask 10) with multiple layers, comprising: a flexible member (fabric layer 20, insulation layer 40) having a plurality of layers including a rear layer (40) and a front layer (20); a plurality of complementary fasteners disposed on the rear layer and the front layer (strips 72, 74); wherein the plurality of layers is reversibly attached to each other via at least one of the plurality of complementary fasteners (the layers are connected and disconnected via 72, 74, para. 0036); the flexible member further comprising at least one pocket; and the at 
Regarding claim 2, the bandana of McGrath includes wherein the front layer (20) further comprises indicia (indicia 36) thereon.  
Regarding claim 3, the bandana of McGrath includes wherein the rear layer (40) further comprises a padded material (can be formed of neoprene, which is considered a padded material, para. 0031).  
Regarding claim 4, the bandana of McGrath includes wherein the padded material (neoprene) is configured to contact a portion of a wearer's skin (is worn against the face, see Fig. 6).  
Regarding claim 6, the bandana of McGrath includes wherein the at least one pocket (56) is configured to receive an ice pack or a heating pack (this is an intended use recitation, the pocket is fully capable of receiving an ice or heating pack).  
Regarding claim 7, the bandana of McGrath includes wherein the at least one pocket (56) further comprises a closure (flap 55 is considered a “closure” inasmuch as claimed as it closes the pocket).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 20060212996) in view of Hamilton et al. (US 20170360121).
Regarding claim 5, the bandana of McGrath describes the limitations of claim 5, but does not explicitly describe wherein at least one complementary fastener is disposed on opposing corners of the front layer.
In related art for face masks, Hamilton describes a mask of multiple layer and includes fasteners 309-313, 316 and 317 at various locations including at corner (see para. 0039, and Fig. 3 below), for attaching inner and outer layers together (see abstract).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the bandana of McGrath to include removable layers from each other, and thus the hook and loop fasteners of Hamilton, in order to permit the user to be able to launder, change and/or replace the panels without sacrificing the utility of the other panel (see abstract, Hamilton).  

    PNG
    media_image1.png
    582
    583
    media_image1.png
    Greyscale

Claims 8-10, 12-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 20060212996) in view of Smaller (US 20170095681).
Regarding claim 8, McGrath describes a bandana (facemask 10) with multiple layers, comprising: a flexible member (fabric layer 20, insulation layer 40) having a plurality of layers; the plurality of layers further comprising a rear layer (40), and a front layer (20); a plurality of complementary fasteners disposed on the rear layer and the front layer (strips 72, 74); wherein the plurality of layers is reversibly attached to each other via at least one of the plurality of complementary fasteners (the layers are connected and disconnected via 72, 74, para. 0036); at least one pocket (pocket 56) 
The bandana of McGrath does not explicitly describe an interior layer.
In related art for face masks, Smaller describes a face mask that includes a removable filter 20 that is attachable and detachable to the garment (para. 0041-0042, see Fig. 6 for example).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the bandana of McGrath to include the filter layer of Smaller in order to protect the wearer from air-born contaminates, pollution, fumes from the road, dust, sand and liquids (para. 0042, Smaller). 
Regarding claim 9, the bandana of McGrath as modified includes wherein the front layer (20) further comprises indicia (indicia 36) thereon.  
Regarding claim 10, the bandana of McGrath as modified includes wherein the rear layer (40) further comprises a padded material (can be formed of neoprene, which is considered a padded material, para. 0031).  
Regarding claim 12, the bandana of McGrath as modified includes wherein the at least one pocket (56) is configured to receive an ice pack or a heating pack (this is an intended use recitation, the pocket is fully capable of receiving an ice or heating pack).  

Regarding claim 13, McGrath describes a bandana (facemask 10) with multiple layers, comprising: a flexible member (fabric layer 20, insulation layer 40) having a plurality of layers; the plurality of layers further comprising a rear layer (40), and a front 
The bandana of McGrath does not explicitly describe an interior layer that comprises a filter.
In related art for face masks, Smaller describes a face mask that includes a removable filter 20 that is attachable and detachable to the garment (para. 0041-0042, see Fig. 6 for example).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the bandana of McGrath to include the filter layer of Smaller in order to protect the wearer from air-born contaminates, pollution, fumes from the road, dust, sand and liquids (para. 0042, Smaller). 
Regarding claim 14, the bandana of McGrath as modified includes wherein the filter is configured to prevent a particulate from passing therethrough (see para. 0042, Smaller).  
Regarding claim 15, the bandana of McGrath as modified includes wherein the front layer (20) further comprises indicia (indicia 36) thereon.  
Regarding claim 16, the bandana of McGrath as modified includes wherein the rear layer (40) further comprises a padded material (can be formed of neoprene, considered a padded material, para. 0031).  

Regarding claim 19, the bandana of McGrath as modified includes wherein the at least one pocket (56) further comprises a closure (flap 55 is considered a “closure” inasmuch as claimed as it closes the pocket).  
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 20060212996) in view of Smaller (US 20170095681) and Hamilton et al. (US 20170360121).
McGrath (US 20060212996) in view of Smaller (US 20170095681) and Hamilton et al. (US 20170360121), obvious to have them detachable from one another so that you can launder them, or change designs if you would like (abstract). 
Regarding claim 11, the bandana of McGrath as modified describes the limitations of claim 11, but does not explicitly describe wherein at least one complementary fastener is disposed on opposing corners of the front layer.
In related art for face masks, Hamilton describes a mask of multiple layer and includes fasteners 309-313, 316 and 317 located at various areas including at corners (see para. 0039, and Fig. 3 above), for attaching inner and outer layers together (see abstract).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the bandana of McGrath to include removable layers from each other, and thus the hook and loop fasteners of Hamilton, in 
Regarding claim 17, the bandana of McGrath as modified describes the limitations of claim 17, but does not explicitly describe wherein at least one complementary fastener is disposed on opposing corners of the front layer.
In related art for face masks, Hamilton describes a mask of multiple layer and includes fasteners 309-313, 316 and 317 located at various areas including at corners (see para. 0039, and Fig. 3 above), for attaching inner and outer layers together (see abstract).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the bandana of McGrath to include removable layers from each other, and thus the hook and loop fasteners of Hamilton, in order to permit the user to be able to launder, change and/or replace the panels without sacrificing the utility of the other panel (see abstract, Hamilton).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various references are cited that could be utilized as anticipatory or obviousness type references.  Particular attention is drawn to Pogachar (US 6282722) (cited by applicant) which includes a multi-layer bandana as well as Finch et al. (US 6338340) which includes many of the features as claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732        

/ALISSA L HOEY/Primary Examiner, Art Unit 3732